Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 1 of 13




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. ____________-CIV-___________/____________


  IAN CESPEDES, on behalf of himself
  and others similarly situated,

         Plaintiff,

         v.

  UNIVERSAL SCRAP MOTORS INC., a Florida Corporation,
  UNIVERSAL HAULING SERVICES LLC, a Florida Limited
  Liability Company, and ANGEL PENA BALMACEDA,
  individually,

        Defendants.
  ____________________________________________________/

                                            COMPLAINT

         1.      Plaintiff, IAN CESPEDES (hereinafter referred to as “Plaintiff” and

  “CESPEDES”), is an individual residing in Miami-Dade County, Florida.

         2.      At all times material to this Complaint, Defendants, UNIVERSAL SCRAP

  MOTORS INC., a Florida Corporation, UNIVERSAL HAULING SERVICES LLC, a Florida

  Limited Liability Company, and ANGEL PENA BALMACEDA, individually (collectively

  referred to as “Defendants”), have owned and operated, inter alia, a scrap metal and hauling

  business based at 3259-3260 NW 28th Street Miami, Florida, 33142 in Miami-Dade County,

  Florida within the jurisdiction of the Court.

         3.      At all times material to this Complaint, Defendants, UNIVERSAL SCRAP

  MOTORS INC. and UNIVERSAL HAULING SERVICES LLC, directly or indirectly, acted in

  the interest of an employer toward Plaintiff and the other similarly situated employees, including

  without limitation directly or indirectly controlling the terms of employment and compensation of

                                                  1
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 2 of 13




  Plaintiff and the other employees similarly situated to him. Alternately, Defendants, UNIVERSAL

  SCRAP MOTORS INC. and UNIVERSAL HAULING SERVICES LLC, and each of their

  respective divisions, subsidiaries or affiliates, and parent entities, however constituted, were joint

  employers of Plaintiff and the other similarly situated employees because each, respective division,

  subsidiary or affiliate acted directly or indirectly in the interest of the other in relation to Plaintiff

  and the others similarly situated to him. As a second alternative, Defendants, UNIVERSAL

  SCRAP MOTORS INC. and UNIVERSAL HAULING SERVICES LLC, and each of their

  divisions, subsidiaries or affiliates, and parent entities, however constituted, were joint employers

  of Plaintiff because they commonly controlled the terms of compensation and employment of

  Plaintiff and the other similarly situated employees because Defendants are not completely

  disassociated with respect to the terms of compensation and employment of Plaintiff and the others

  similarly situated to him. As a final alternative, Defendants, UNIVERSAL SCRAP MOTORS

  INC. and UNIVERSAL HAULING SERVICES LLC, and each of their divisions, subsidiaries or

  affiliates, and parent entities, however constituted, directly or indirectly acted in the interest of an

  employer toward Plaintiff and the other similarly situated employees at all material times to this

  Complaint, including without limitation directly or indirectly controlling the terms of employment

  and compensation of Plaintiff and the others similarly situated to him.

          4.      Defendant, ANGEL PENA BALMACEDA, at all times material to this Complaint

  owned and managed UNIVERSAL SCRAP MOTORS INC. and UNIVERSAL HAULING

  SERVICES LLC, and ANGEL PENA BALMACEDA regularly exercised the authority to hire

  and fire employees including Plaintiff, determined the manner in which Plaintiff and other

  employees were compensated, determined how Plaintiff and other employees’ hours worked were

  tracked or recorded, set the rates of pay of Plaintiff and other employees, and/or controlled the


                                                      2
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 3 of 13




  finances and day-to-day management operations of UNIVERSAL SCRAP MOTORS INC. and

  UNIVERSAL HAULING SERVICES LLC. By virtue of such control and authority, ANGEL

  PENA BALMACEDA is an employer of Plaintiff and the other similarly situated employees as

  defined by the FLSA, 29 U.S.C. §203(d).

           5.     At all times material to this Complaint, CESPEDES was an employee of

  Defendants within the meaning of the law and Plaintiff brings this action on behalf of himself 1 and

  other current and former employees of Defendants similarly situated to Plaintiff for unpaid

  overtime wages, liquidated damages, and the costs and reasonable attorneys’ fees of this action

  under the provisions of the FLSA, 29 U.S.C. §216(b), as well as for alleged Tax Fraud violations

  under 26 U.S.C. §7434.

           6.     In approximately March 2019, Defendants hired CESPEDES to perform work non-

  exempt work in Defendants’ scrap metal and hauling business based at 3259-3260 NW 28th Street

  Miami, Florida, 33142, with Plaintiff carrying out duties for Defendants between approximately

  March 2019 and April 2020 in Miami-Dade County and across multiple Counties throughout

  Florida including as far away as DeSoto County, Florida.

           7.     At all times material to this Complaint, CESPEDES was an employee of

  Defendants, UNIVERSAL SCRAP MOTORS INC., UNIVERSAL HAULING SERVICES LLC,

  and ANGEL PENA BALMACEDA, within the meaning of the FLSA, 29 U.S.C. §203(e)(1).

           8.     In connection with the work CESPEDES performed for Defendants, UNIVERSAL

  SCRAP MOTORS INC., UNIVERSAL HAULING SERVICES LLC, and ANGEL PENA

  BALMACEDA, between approximately March 2019 and April 2020 and the compensation

  Plaintiff was paid by Defendants, while Defendants issued CESPEDES an IRS Form 1099 for the



  1
      Attached hereto is a signed Consent to Join from IAN CESPEDES.
                                                   3
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 4 of 13




  year 2019 through UNIVERSAL HAULING SERVICES, LLC in the amount of $42,405.00, the

  facts and circumstances of the work CESPEDES performed for Defendants between

  approximately March 2019 and April 2020 reveal and confirm that Plaintiff was an employee of

  Defendants under the law, not an independent contractor, including but not limited to because:

                 (a) Plaintiff worked on a permanent and continuous basis carrying out non-
         exempt duties in Defendants’ scrap metal and hauling business each week between
         approximately March 2019 and April 2020;
                 (b) Plaintiff was wholly dependent on Defendants for earning his livelihood
         between approximately March 2019 and April 2020;
                 (c) Plaintiff had no opportunity for profit or loss dependent upon any
         managerial skill of Plaintiff between approximately March 2019 and April 2020;
                 (d) Defendants exercised direct and extensive control over the manner in
         which and times at which Plaintiff was required to perform work each day for
         Defendants between approximately March 2019 and April 2020;
                 (e) the duties Plaintiff carried out on a daily basis in Defendants’ scrap metal
         and hauling business between approximately March 2019 and April 2020 did not
         require specialized skills by Plaintiff; and
                 (f) Plaintiff’s duties for Defendants between approximately March 2019 and
         April 2020 were an integral part of Defendants’ scrap metal and hauling business.

         9.      At all times material to this Complaint, Defendants, UNIVERSAL SCRAP

  MOTORS       INC.,   UNIVERSAL         HAULING        SERVICES       LLC,    and    ANGEL         PENA

  BALMACEDA, were employers or a joint employer of CESPEDES within the meaning of the

  FLSA, 29 U.S.C. §203(d).

         10.     Jurisdiction is conferred on this Court by 28 U.S.C. §216(b), 29 U.S.C. §1337 &

  §1367(a).

         11.     A substantial part of the events, giving rise to this action, occurred within the

  jurisdiction of the United States District Court for the Southern District of Florida, Miami Division.

         12.     At all times material to this Complaint including but not necessarily limited to

  during the years 2017, 2018, 2019, and 2020, UNIVERSAL SCRAP MOTORS INC. and

  UNIVERSAL HAULING SERVICES LLC had two (2) or more employees who regularly sold,


                                                    4
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 5 of 13




  handled, or otherwise worked on goods and/or materials that have been moved in or produced for

  commerce. In this regard, Plaintiff alleges based upon information and belief and subject to

  discovery, that at all times material to this Complaint including but not necessarily limited to the

  years 2017, 2018, 2019, and 2020, UNIVERSAL SCRAP MOTORS INC. and UNIVERSAL

  HAULING SERVICES LLC employed two (2) or more employees who, inter alia: (a) regularly

  handled, worked with, and sold goods and materials including but not limited to scrap metal; (b)

  regularly handled and worked with tools and equipment such as a forklift, torches, trucks, and

  trailers, all of which were goods and/or materials moved in or produced for commerce; and (c)

  regularly processed cash, bank, and/or electronic transactions for payments by and for Defendants’

  customers as part of interstate commerce.

         13.     Based upon information and belief, the annual ss sales volume of UNIVERSAL

  SCRAP MOTORS INC. and UNIVERSAL HAULING SERVICES LLC was in excess of

  $500,000.00 per annum at all times material to this Complaint, including but not necessarily

  limited to during the years 2017, 2018, 2019, and 2020.

         14.     At all times material to this Complaint including but not necessarily limited to

  during the years 2017, 2018, 2019, and 2020, UNIVERSAL SCRAP MOTORS INC. and

  UNIVERSAL HAULING SERVICES LLC have been an enterprise engaged in interstate

  commerce or in the production of goods for commerce as defined by the FLSA, 29 U.S.C. §203(s).

         15.     During the three (3) year statute of limitations period between approximately March

  2019 and April 2020, CESPEDES’ primary duties for Defendants consisted of non-exempt manual

  labor, repairs, and driving work for Defendants’ business hauling and selling scrap metal based at

  3259-3260 NW 28th Street Miami, Florida, 33142, including but not limited to Plaintiff hauling

  scrap metal, making mechanical repairs on Defendants’ trucks, using tools/equipment (such as the


                                                   5
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 6 of 13




  forklift) in Defendants’ yard, torching metal pieces being broken down, and driving in Defendants’

  truck(s) from Miami to locations including but not limited to Pompano in Broward County and as

  far away as Arcadia in DeSoto County.

         16.     During multiple work weeks between approximately March 2019 and April 2020,

  CESPEDES regularly worked regularly worked an average of six (6) days per week for

  Defendants—regularly Monday through Saturday, as well as several months during which Plaintiff

  regularly worked a seventh day as well (on Sundays)—with start times of approximately 7:00 a.m.

  and with stop times of between approximately 6:00 to 11:00 p.m., averaging a total of between

  approximately Seventy-Five (75) to Eighty-Five (85) hours per week.

         17.     However, Defendants failed to pay time and one-half wages for all of the hours

  CESPEDES worked in excess of Forty (40) hours per week for Defendants between approximately

  March 2019 and April 2020, with Defendants instead paying Plaintiff average weekly wages of

  approximately $1,000.00 per week for Forty (40) hours of work per week.

         18.     Likewise, based upon information and belief, Defendants have also failed to pay

  time and one-half wages for all of the hours worked by Defendants’ other non-exempt employees,

  however variously titled, in one or more weeks within the three (3) year statute of limitations

  period between November 2017 and the present.

         19.     The additional persons who may become Plaintiffs in this action are Defendants’

  current and former non-exempt employees, however variously titled, who have worked for

  Defendants at any location during the three (3) year statute of limitations period between

  approximately November 2017 and the present being paid time and one-half wages for all of their

  hours worked in excess of Forty (40) hours per week.

         20.     Subject to discovery, based upon Defendants owing CESPEDES an average of


                                                  6
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 7 of 13




  between approximately Thirty Five (35) to Forty Five (45) unpaid overtime hours per week from

  Defendants during a total of approximately Fifty (50) work weeks between approximately March

  2019 and April 2020, if Plaintiff’s unpaid overtime wages are found to be due and owing on a half-

  time basis at rates between $5.88/hour and $6.67/hour, Plaintiff’s unpaid overtime wages total

  between approximately $11,666.67 and $13,235.29 [($1,000.00/weekly wages divided by 75 hours

  = $13.33/hour divided by 2 = $6.67/hour/$1,000.00/85 hours = $11.76/2 = $5.88/hour x 35-45

  Unpaid OT hours/week x 50 weeks = between $11,666.67 and $13,235.29], whereas if Plaintiff’s

  unpaid overtime wages are found to be due and owing at the time and one-half rate of $37.50/hour

  [$1,000.00/40 hours = $25.00/hour x 1.5 = $37.50/hour], Plaintiff’s unpaid overtime wages total

  between approximately $65,625.00 and $84,375.00 [$37.50/hour x 35-34 Unpaid OT hours/week

  x 50 weeks = between $65,625.00 and $84,375.00].

          21.    Based upon information and belief, Defendants have failed to maintain accurate

  records of the all of the actual start times, stop times, number of hours worked each day, and total

  hours actually worked each week by CESPEDES and other similarly situated non-exempt, hourly

  workers, however variously titled, during each week between approximately November 2017 and

  the present as required by the FLSA, 29 C.F.R. §516.2(a)(7).

          22.    Despite Defendants having knowledge of the overtime hours worked each week by

  CESPEDES and the other similarly situated employees, however variously titled, for the benefit

  of Defendants between approximately November 2017 and the present, Defendants nonetheless

  willfully failed to pay time and one-half wages for all overtime hours worked as required by the

  FLSA.

          23.    Based upon information and belief, the complete records reflecting the

  compensation Defendants actually paid to CESPEDES and other similarly situated employees each


                                                   7
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 8 of 13




  week between November 2017 in the possession, custody, and/or control of Defendants.

                                 COUNT I
           OVERTIME VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

          Plaintiff, IAN CESPEDES, readopts and realleges the allegations contained in Paragraphs

  1 through 23 above.

          24.    CESPEDES is entitled to be paid time and one-half of his applicable regular rates

  of pay for each hour Plaintiff worked for Defendants in excess of Forty (40) hours per work week

  during the three (3) year statute of limitations period between approximately March 2019 and April

  2020.

          25.    All similarly situated non-exempt employees, however variously titled, of

  Defendants at any locations are entitled to be paid time and one-half of their applicable regular

  rates of pay for each hour they worked for Defendants in excess of Forty (40) hours per work week

  during the three (3) year statute of limitations period between approximately November 2017 and

  the present.

          26.    Defendants knowingly and willfully failed to pay CESPEDES and the other non-

  exempt employees similarly situated to him at time and one-half of his applicable regular rates of

  pay for all hours worked for Defendant in excess of Forty (40) per week between approximately

  November 2017 and the present.

          27.    At all times material to this Complaint, Defendants had constructive knowledge

  and/or actual notice that Defendants’ compensation practices did not provide CESPEDES and the

  other similarly situated employees, however variously titled, with time and one-half wages for all

  of their actual overtime hours worked between approximately November 2017 and the present

  based upon, inter alia: (a) Defendants’ misclassifying Plaintiff and other workers as independent

  contractors despite the economic realities of their work demonstrating they were employees as a

                                                  8
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 9 of 13




  matter of law; and (b) Defendants knowingly failing to pay time and one-half wages for all of the

  actual hours worked in excess of Forty (40) hours per week.

         28.     By reason of the said intentional, willful and unlawful acts of Defendants, all

  Plaintiffs (CESPEDES and those similarly situated to him) have suffered damages plus incurring

  costs and reasonable attorneys’ fees.

         29.     Defendants did not have a good faith basis for their failure to pay all of the overtime

  wages required by the FLSA for the full extent of the actual hours worked by CESPEDES and

  Defendants’ other employees, however variously titled, in excess of Forty (40) hours per week in

  the work weeks between approximately November 2017 and the present, as a result of which

  Plaintiff and the other similarly situated employees are entitled to the recovery of liquidated

  damages from Defendants in an amount equal to his unpaid overtime wages from Defendants

  pursuant to 29 U.S.C. §216(b).

         30.     CESPEDES has retained the undersigned counsel to represent him in this action,

  and pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover from Defendants all reasonable

  attorneys’ fees and costs incurred as a result of Defendants’ violations of the FLSA.

         WHEREFORE, Plaintiff, IAN CESPEDES, and any current or former employees similarly

  situated to him who join this action as Opt-In Plaintiffs, demand judgment against Defendants,

  jointly and severally, UNIVERSAL SCRAP MOTORS INC., UNIVERSAL HAULING

  SERVICES LLC, and ANGEL PENA BALMACEDA, for the payment of all unpaid overtime

  wages, liquidated damages, reasonable attorneys’ fees and costs of suit, and for all proper relief

  including prejudgment interest.

                                      COUNT II
                       TAX FRAUD IN VIOLATION OF 26 U.S.C. §7434

          Plaintiff, IAN CESPEDES, readopts and realleges the allegations contained in Paragraphs

                                                   9
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 10 of 13




  1 through 23 above.

         24.       Despite the fact that Defendants, UNIVERSAL HAULING SERVICES LLC and

  ANGEL PENA BALMACEDA, had full knowledge that CESPEDES was an employee within the

  meaning of the law at all times between approximately March 2019 and April 2020, Defendants

  knowingly failed to issue Plaintiff an accurate IRS W-2 Form for the year 2019 as part of

  Defendants: (a) willfully avoiding their obligations to comply with applicable tax and wage & hour

  laws; (b) instead fraudulently issuing Plaintiff an IRS 1099 Form for the year 2019 in the amount

  of $42,405.00.

         25.       Between approximately March 2019 and April 2020, CESPEDES performed the

  same essential job duties on a continuous basis as a permanent, full-time employee in Defendants’

  scrap metal and hauling business, but Defendants, UNIVERSAL HAULING SERVICES LLC and

  ANGEL PENA BALMACEDA, nonetheless issued an IRS Form 1099 to CESPEDES for 2019

  and reported to the Internal Revenue Service “nonemployee compensation” in the amount of

  $42,405.00 for 2019, all despite ANGEL PENA BALMACEDA’s personal knowledge that

  Defendant PENA BALMACEDA set and controlled the terms of the work CESPEDES performed

  between approximately March 2019 and April 2020 for Defendants’ scrap metal and hauling

  business.

         26.       The IRS 1099 Form and information return issued by Defendants through

  UNIVERSAL HAULING SERVICES LLC to CESPEDES for the year 2019 was fraudulent and

  known to be fraudulent by Defendants at the time the return was issued by Defendants as part of

  Defendants prolonged efforts to avoid Defendants’ responsibility to pay applicable employment

  and income taxes and time and one-half wages for overtime hours worked as required by the Fair

  Labor Standards Act.


                                                 10
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 11 of 13




         27.     As a result of the filing of a fraudulent IRS 1099 Form and information return for

  the year 2019 by UNIVERSAL HAULING SERVICES LLC and ANGEL PENA BALMACEDA

  with respect to CESPEDES—when Defendants did not withhold and remit or pay applicable

  employment and income taxes in connection with the compensation paid to Plaintiff for his

  continuous work between approximately March 2019 and April 2020 despite Plaintiff being an

  “employee” as a matter of law—Plaintiff has suffered damages.

         28.     Pursuant to 26 U.S.C. §7434(b), CESPEDES is entitled to damages from

  Defendants, UNIVERSAL HAULING SERVICES LLC and ANGEL PENA BALMACEDA, for

  Defendants’ violations of 26 U.S.C. §7434, in an amount per violation that is equal to the greater

  of (a) $5,000.00; or (b) the actual damages sustained by Plaintiff as a proximate result of

  Defendants’ fraudulent IRS Form 1099 and W-2 information return filings for at least 2016, 2017,

  2018, and 2019.

         29.     Pursuant to 26 U.S.C. §7434(b)(2)-(3), Plaintiff is entitled to recover his reasonable

  attorneys’ fees and costs from UNIVERSAL HAULING SERVICES LLC and ANGEL PENA

  BALMACEDA under Count II of this Complaint.

         WHEREFORE, Plaintiff, IAN CESPEDES, demands judgment against Defendants, jointly

  and severally, UNIVERSAL HAULING SERVICES LLC and ANGEL PENA BALMACEDA,

  for damages, attorneys’ fees, and costs pursuant to 26 U.S.C. §7434.

                                      JURY TRIAL DEMAND

         Plaintiff demands trial by jury on all issues so triable.

  Dated: November 19, 2020                      Respectfully submitted,

                                        By:     KEITH M. STERN
                                                Keith M. Stern, Esquire
                                                Florida Bar No. 321000
                                                E-mail: employlaw@keithstern.com

                                                   11
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 12 of 13




                                     LAW OFFICE OF KEITH M. STERN, P.A.
                                     80 S.W. 8th Street, Suite 2000
                                     Miami, Florida 33130
                                     Telephone: (305) 901-1379
                                     Attorneys for Plaintiff




                                       12
Case 1:20-cv-24772-JEM Document 1 Entered on FLSD Docket 11/19/2020 Page 13 of 13
